                Case 20-13622-RAM           Doc 20     Filed 05/06/20      Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
In re:

JUAN JOSE PEREZ MIER                                                    CASE NO. 20-13622-RAM
AKA JUAN PEREZ MIER                                                     CHAPTER 13
AKA JUAN J PEREZ MIER
AKA JUAN JOSE PEREZ
AKA JUAN PEREZ
AKA JUAN J PEREZ
                  Debtor.
_______________________________/

                          OBJECTION TO CONFIRMATION OF PLAN

          Creditor, Nissan Motor Acceptance Corporation, objects to confirmation and states:

         1.      Creditor is the lienholder on the title to the following vehicle:

                                       2016 Nissan Rogue 2WD;
                                VIN: KNMAT2MTXGP639449 (“Vehicle”)

          2.     Creditor filed Proof of Claim 3-1 in the total amount of $17,599.15.

          3.     The Debtor’s Plan proposes to value Creditor’s secured claim on the Vehicle to

$6,500.00, pursuant to 11 U.S.C. §506.

          4.     Creditor believes the replacement value of the Vehicle is higher than stated in the

Plan, specifically $13,725.00, pursuant to the N.A.D.A. Official Used Car Guide attached hereto

as Exhibit “A” and the Court’s reasoning in In re Hauser, 405 BR 684 (Bankr. S.D. Fla. 2009)

(Olson, J.) and In re Ortiz, 2007 WL 1176019 (Bankr. S.D. Fla. 2007) (Ray, J.).

          5.     Notwithstanding the above, if an agreement cannot be reached amicably between

the parties as to the value of the Vehicle, Creditor will conduct an appraisal of the Vehicle prior to

an evidentiary hearing.
               Case 20-13622-RAM          Doc 20     Filed 05/06/20   Page 2 of 2




       WHEREFORE, Creditor, respectfully requests the Court sustain this Objection and for

such other and further relief as the Court deems appropriate.

                                              /s/ Gavin N. Stewart
                                              Gavin N. Stewart, Esquire
                                              Florida Bar Number 52899
                                              P.O. Box 5703
                                              Clearwater, FL 33758
                                              P: (727) 565-2653
                                              F: (727) 213-9022
                                              E: bk@stewartlegalgroup.com
                                              Counsel for Creditor


                                 CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing was served via CM/ECF notice and

first-class mail to the parties below this 6th day of May 2020.

                                              /s/ Gavin N. Stewart
                                              Gavin N. Stewart, Esquire

VIA FIRST CLASS MAIL
Juan Jose Perez Mier
97 E 47 Street
Hialeah, FL 33013

VIA CM/ECF NOTICE
Robert Sanchez, Esq
355 W 49 St.
Hialeah, FL 33012

Nancy K. Neidich
POB 279806
Miramar, FL 33027

U.S. Trustee
Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130
